NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 14-1671
                                      _____________

                       HUGO HAROLDO CORDON-RAMIREZ,
                            a/k/a Hugo Haroldo Cordon,
                                                   Petitioner

                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                             Respondent
                             _______________

                        On Petition for Review of an Order of the
                          United States Department of Justice
                            Board of Immigration Appeals
                                 (BIA 1:A-070-778-111)
                        Immigration Judge: Hon. Miriam K. Mills
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  February 13, 2015

           Before: CHAGARES, JORDAN, and VANASKIE, Circuit Judges.

                                  (Filed: March 3, 2015)
                                    _______________

                                        OPINION
                                     _______________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       Hugo Haroldo Cordon-Ramirez petitions for review of an order of the Board of

Immigration Appeals (“the Board”). We will deny the petition.

I.     Background

       Cordon-Ramirez, a native and citizen of Guatemala, entered the United States

without inspection and, through counsel, conceded removability. After several

continuances, he appeared before an immigration judge on August 13, 2012, for his final

removal hearing. The immigration judge denied any further continuances and entered an

order of voluntary departure. Cordon-Ramirez forfeited his opportunity for voluntary

departure by investing time in an appeal to the Board, but, when it upheld the

immigration judge’s denial of the continuance, the Board reinstated a period for

voluntary departure. Citing 8 C.F.R. § 1240.26(i),1 the Board also appended a notice at

the end of its order warning that the grant of voluntary departure would be terminated if




       1
         The regulation provides, in part, as follows:
      If, prior to departing the United States, the alien files a petition for review
      pursuant to section 242 of the Act (8 U.S.C. 1252) or any other judicial
      challenge to the administratively final order, any grant of voluntary
      departure shall terminate automatically upon the filing of the petition or
      other judicial challenge and the alternate order of removal entered pursuant
      to paragraph (d) of this section shall immediately take effect, except that an
      alien granted the privilege of voluntary departure under 8 CFR 1240.26(c)
      will not be deemed to have departed under an order of removal if the alien
      departs the United States no later than 30 days following the filing of a
      petition for review, provides to DHS such evidence of his or her departure
      as the ICE Field Office Director may require, and provides evidence DHS
      deems sufficient that he or she remains outside of the United States. …
8 C.F.R. § 1240.26(i).
                                             2
Cordon-Ramirez filed a petition for judicial review. Cordon-Ramirez nevertheless timely

filed the present petition.

II.    Discussion2

       Cordon-Ramirez does not challenge the Board’s conclusion regarding his request

for a continuance, nor does he attack the order of removal itself. Instead, he argues solely

that the regulation effectuating the termination of the voluntary departure order is invalid.

       Under 8 C.F.R. § 1240.26(i), an order of voluntary departure is automatically

terminated upon the filing of a petition for judicial review, and an alternate order of

removal is entered. Cordon-Ramirez argues that section 1240.26(i) is inconsistent with

statutes governing judicial review because it effectively denies aliens the right to judicial

review, or at least severely penalizes them for exercising that right. Specifically, he

argues that the regulation is inconsistent with 8 U.S.C. § 1252(a)(2)(D), which protects

judicial review “of constitutional claims or questions of law,” and with 8 U.S.C.

§ 1229c(f), which states, “No court shall have jurisdiction over an appeal from denial of a

request for an order of voluntary departure under subsection (b) of this section, nor shall

any court order a stay of an alien’s removal pending consideration of any claim with

respect to voluntary departure.”3 In the alternative, Cordon-Ramirez argues that, to the



       2
         The Board had jurisdiction under 8 U.S.C. § 1103(g)(2) and 8 C.F.R.
§ 1003.1(b)(3); we have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1). We review the
Board’s legal conclusions de novo, subject to the principles outlined in Chevron, U.S.A,
Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984). Catwell v. Att’y
Gen., 623 F.3d 199, 205 (3d Cir. 2010).
       3
        Cordon-Ramirez’s theory as to 8 U.S.C. § 1229c(f) is that “Congress only
intended to prohibit judicial review regarding an alien granted voluntary departure IF the
                                              3
extent the statutes are silent or ambiguous, the regulation is unreasonable. See Chevron,

U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842-44 (1984) (stating that

courts defer only to an agency’s reasonable interpretation of statutes it administers when

Congress has not clearly spoken to “the precise question at issue”).

       Cordon-Ramirez’s arguments are foreclosed by Patel v. Attorney General, 619

F.3d 230 (3d Cir. 2010). In Patel, a petitioner “challenge[d] the propriety of the

regulation” at issue here. Id. at 234. Although we did not discuss the Chevron doctrine

or the specific statutes Cordon-Ramirez cites, we explicitly held that, “given the mutual

benefit envisioned in the grant of voluntary departure, there is nothing wrong with

conditioning the right to voluntarily depart on the alien’s relinquishing the right to engage

in appeal proceedings.” Id. We relied on the Supreme Court’s description of the purpose

behind voluntary departure in Dada v. Mukasey, 554 U.S. 1 (2008), which recognized

that “the automatic termination of an alien’s grant of voluntary departure upon the filing

of a motion to reopen was permissible.” Patel, 619 F.3d at 234-35. As the Supreme

Court explained, “Voluntary departure is an agreed-upon exchange of benefits, much like

a settlement agreement. In return for anticipated benefits, including the possibility of

readmission, an alien who requests voluntary departure represents that he or she has the

means to depart the United States and intends to do so promptly.” Dada, 554 U.S. at 19

(internal quotation marks omitted). Thus, in Patel, we concluded that, based on the

Supreme Court’s reasoning, “it follows that the automatic termination of an alien’s grant


alien challenged the administrative order that addressed the issue of voluntary departure.”
(Petitioner’s Br. at 10 (emphasis in original).)
                                             4
of voluntary departure upon the filing of a petition for review, and conditioning the grant

of voluntary departure upon the alien’s foregoing that right, is … unobjectionable.”

Patel, 619 F.3d at 235.

       If that were not enough to dispose of Cordon-Ramirez’s claim, the implications of

Patel for a Chevron analysis are inescapable. The statute is silent as to how, if at all, a

petition for review affects an order of voluntary departure. The statute does, however,

authorize the Attorney General to adopt regulations that “limit eligibility for voluntary

departure under this section for any class or classes of aliens.” 8 U.S.C. § 1229c(e). It

further states that “[n]o court may review any regulation issued under this subsection.”

Id. Furthermore, the analyses in Dada and Patel demonstrate that the regulation in

question is reasonable: voluntary departure represents a quid pro quo agreed upon by the

government and the alien, Dada, 554 U.S. at 11, and an otherwise removable alien gives

up the right to enjoy the benefits of voluntary departure if he also requires the

government to continue litigating his case, Patel, 619 F.3d at 234-35. Such a scheme

withstands scrutiny under Chevron. Cf. Chevron, 467 U.S. at 845 (“If this choice

represents a reasonable accommodation of conflicting policies that were committed to the

agency’s care by the statute, we should not disturb it unless it appears from the statute or

its legislative history that the accommodation is not one that Congress would have

sanctioned.” (internal quotation marks omitted)). The two circuits that have expressly

addressed this issue under the Chevron doctrine have reached the same conclusion. See

Garfias-Rodriguez v. Holder, 702 F.3d 504, 525-28 (9th Cir. 2012) (en banc) (concluding



                                              5
that 8 C.F.R. § 1240.26(i) is reasonable); Hachem v. Holder, 656 F.3d 430, 438-39 (6th

Cir. 2011) (same). Cordon-Ramirez’s challenge therefore fails.4

III.   Conclusion

       For the foregoing reasons, we will deny the petition for review.




       4
         Cordon-Ramirez also argues in passing that, if we conclude that the relevant
statutes are silent or ambiguous on the issue of how a petition for review affects
voluntary departure, we should direct the Board to consider the issue in a precedential
opinion interpreting the statutes so that we may then defer to that interpretation. But even
if Cordon-Ramirez were correct that we must first allow the relevant agency to interpret a
statute before we undertake that task, the agency has already done so in the form of a
regulation, and it is that interpretation that we are now asked to review.
                                             6